                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Adam R. Hageman,

             Plaintiff,

v.                                                     Case No. 18-cv-1005 (JNE/LIB)
                                                       ORDER
Morrison County Sheriff’s Office,
Shawn Larsen, Scott MacKissock,
Tim Brummer, Beth Larsen, Jenny Orth,
Mike Whitlow, Darci Okerman, Andy
Waltman, and Caleb Ochoa,

             Defendants.

      In a Report and Recommendation dated December 18, 2018, the Honorable Leo I.

Brisbois, United States Magistrate Judge, recommended that the Court grant Defendants’

Motion to Dismiss pursuant to the fugitive disentitlement doctrine. ECF No. 30. No

party filed objections. Based on a de novo review of the record, the Court adopts the

Report and Recommendation in its entirety. See 28 U.S.C. § 636(b)(1); D. Minn. LR

72.2. Therefore, IT IS ORDERED THAT:

      1. Defendants’ Motion to Dismiss [ECF No. 16] be GRANTED.

      2. The case be DISMISSED WITH PREJUDICE.


LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 16, 2019
                                                              s/ Joan N. Ericksen
                                                             JOAN N. ERICKSEN
                                                             United States District Judge
